Citation Nr: 1817442	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-06 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder and, if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen a claim of service connection for injuries to the head, mouth, and jaw and, if so, whether service connection is warranted. 

3.  Whether new and material evidence has been received to reopen a claim of service connection for residuals, injury to the knees and, if so, whether service connection is warranted. 

4.  Entitlement to service connection for stroke and pulmonary embolism.

5.  Entitlement to service connection for feet/toes condition and pes planus (bilateral foot condition).

REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from September 1965 to January 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's appeal seeking service connection for a bilateral foot condition has been characterized and developed as a claim to reopen an unappealed March 2001 denial of service connection for a bilateral foot condition.  Under 38 C.F.R. § 3.156(c), if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Here, additional, relevant service personnel records were associated with the claims file after the March 2001 rating decision was issued.  Accordingly, the matter of service connection for a bilateral foot condition requires review on a de novo basis.  The Board has characterized the claim accordingly.

The United States Court of Appeals for Veterans Claims (Court) has held that, although a Veteran claims service connection for a specified diagnosed disability, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors, including the Veteran's description of the claim, the symptoms the Veteran describes, and the information the Veteran submits or that VA obtains in support of the claim.  The Court reasoned that a Veteran does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his current claim seeking service connection for PTSD specifically, the record reflects the Veteran has diagnoses of PTSD and depressive disorder.  The Board therefore finds that, pursuant to Clemons, the Veteran's claim seeking service connection for PTSD is more accurately characterized as one for any acquired psychiatric disorder and has recharacterized the issue accordingly.  23 Vet. App. at 1.

In his January 2014 VA Form 9, Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge.  However, in September 2017, the Veteran withdrew his request for a hearing.  Thus, the hearing request is deemed to be withdrawn.  38 C.F.R. § 20.704(d).  

In September 2017, the Veteran's agent requested a 60-day extension to submit additional evidence.  The Board granted the request in November 2017 for the submission of additional evidence to support his claims.  That period of time has lapsed, and no additional evidence has been received.  Hence, the claim will be considered on the basis of the current record.

The issues of service connection for a stroke and pulmonary embolism and a bilateral foot condition and the newly reopened issues of service connection for an acquired psychiatric disorder and injuries to the head, mouth, and jaw are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACTS

1.  A July 2005 Board decision denied a claim for service connection for PTSD; the Veteran did not appeal the decision to the United States Court of Appeals for Veterans Claims (Court).

2.  The additional evidence, received after the July 2005 Board decision, and considered with the record as a whole, is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder.

3.  A January 2003 rating decision denied a claim for service connection for injuries to the head, mouth, and jaw and residuals, injury to the knees; the Veteran did not appeal the decision and VA was not in actual or constructive receipt of new and material evidence within the one-year appeal period.

4.  The additional evidence, received after the January 2003 rating decision, and considered with the record as a whole, is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim of service connection for injuries to the head, mouth, and jaw.

5.  Evidence received since the January 2003 rating decision is essentially cumulative, does not relate to the bases for the prior denial, and does not raise a reasonable possibility of substantiating the claim of service connection for residuals, injury to the knees.


CONCLUSIONS OF LAW

1.  The July 2005 Board decision denying service connection for PTSD is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

2.  Evidence received since the July 2005 Board decision is new and material to reopen the claim of service connection for an acquired psychiatric disorder.           38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The January 2003 rating decision denying service connection for residuals, injury to the knees and injuries to the head, mouth, and jaw is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

4.  Evidence received since the January 2003 rating decision is new and material to reopen the claim of service connection for injuries to the head, mouth, and jaw.     38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  Evidence received since the January 2003 rating decision is not new and material, and the criteria for reopening of the claim for entitlement to service connection for residuals, injury to the knees have therefore not been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In regards to the claims for service connection for an acquired psychiatric disorder and injuries to the head, mouth, and jaw, inasmuch as the determination below reopens the claims of service connection for an acquired psychiatric disorder and injuries to the head, mouth, and jaw, there is no reason to belabor the impact of VA's duties to notify and assist on the claim to reopen, since any error in notice content or timing or in the duty to assist on that aspect of the claim is harmless.

For the petition seeking to reopen a claim of service connection for residuals, injury to the knees, neither the Veteran nor his agent has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

In a January 2014 statement, the Veteran's agent contended that the November 2013 statement of the case was based on a review of the incomplete record since the Veteran's service treatment records have not been located.  However, VA made a formal finding in March 2011 stating that a complete copy of the Veteran's service treatment records are unavailable for review after all procedures to obtain the records have been followed.  Therefore, additional attempts by VA to obtain these records would be futile.  Where service records are destroyed or missing, VA has a heightened duty to assist a Veteran in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit of the doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

Legal Criteria and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.  This decision will address the issues before the Board in turn.

New and Material Evidence

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. §§ 7104, 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118 (2010).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

Psychiatric Disorder

A claim for service connection for an acquired psychiatric disorder was denied in a July 2005 Board decision based on a finding that the Veteran did not have PTSD and that a psychiatric disorder, to include dementia, was not related to a disease or injury in service.  This decision became final upon notice being sent to the Veteran and the Veteran did not appeal the decision to the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104; 38 C.F.R. § 20.1100(a).  The Veteran's claim currently before the Board to reopen his claim for PTSD was received by the RO in September 2009.  The RO denied the claim in an April 2011 rating decision based on there being no new and material evidence.  The Board must now address the issue of the receipt of new and material evidence in the first instance.  Barnett, 83 F.3d at 1383. 

The Board finds the Veteran has submitted new and material evidence since the July 2005 Board decision denying service connection for an acquired psychiatric disorder.  VA treatment records beginning in December 2007 illustrate the Veteran has been diagnosed with PTSD and depressive disorder.  In addition, a VA staff psychiatrist opined in February 2012 that "[b]ased on a review of the record and his report, PTSD is related to the trauma he experienced in Vietnam."  Notably, here the record does not indicate the Veteran served in Vietnam, but there are reports of in-service stressors.  This evidence was not of record at the time of the July 2005 Board decision and relate to unestablished facts necessary to substantiate the claim, i.e., whether the Veteran has a current diagnosis of PTSD or another psychiatric disorder and whether there is a nexus between the Veteran's symptoms and alleged in-service stressors.  Therefore, the Board finds the additional evidence is new and material to reopen the claim of service connection for an acquired psychiatric disorder.



Injuries to the Head, Mouth, and Jaw

A claim for service connection for injuries to the head, mouth, and jaw was most recently denied in a January 2003 rating decision based on a finding that the condition neither occurred in nor was caused by service.  The Veteran did not initiate an appeal of this decision, nor did VA actually or constructively receive any new and material evidence within a year following the decision; therefore, the decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103.  The Veteran's claim currently before the Board to reopen his claim for injuries to the head, mouth, and jaw was received by the RO in September 2009.  The RO denied the claim in an April 2011 rating decision based on there being no new and material evidence.  The Board must now address the issue of the receipt of new and material evidence in the first instance.  Barnett, 83 F.3d at 1383. 

The Board finds the Veteran has submitted new and material evidence since the January 2003 rating decision denying service connection for injuries to the head, mouth, and jaw.  In a December 2009 statement, a VA physician opined that the Veteran's temporomandibular joint (TMJ) dysfunction and traumatic brain injury (TBI) symptoms are more likely than not related to the injury he sustained to his head and face during service.  This evidence was not of record at the time of the January 2003 rating decision and relates to an unestablished fact necessary to substantiate the claim, i.e., whether the Veteran's head, mouth, and jaw conditions are related to an in-service injury.  Therefore, the Board finds the additional evidence is new and material to reopen the claim of service connection for injuries to the head, mouth, and jaw.

Residuals of Knee Injuries

A claim for service connection for residuals, injury to the knees was most recently denied in a January 2003 rating decision based on a finding that the condition neither occurred in nor was caused by service.  The Veteran did not initiate an appeal of this decision, nor did VA actually or constructively receive any new and material evidence within a year following the decision; therefore, the decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103.  The Veteran's claim currently before the Board to reopen his claim for residuals, injury to the knees was received by the RO in September 2009.  The RO denied the claim in an April 2011 rating decision based on there being no new and material evidence.  The Board must address the issue of the receipt of new and material evidence in the first instance.  Barnett, 83 F.3d at 1383.

Relevant evidence received since the January 2003 rating decision includes a January 2010 statement from the Veteran and a February 2011 statement from the Veteran's son.  In the January 2010 statement, the Veteran stated the fall he suffered on the U.S.S. Hunley damaged and aggravated his knees.  In the February 2011 statement, the Veteran's son stated the Veteran endures pain daily in his knees.  

The Veteran's statement and the Veteran's son's statement do not relate to an unestablished fact necessary to substantiate the merits of the claim.  The Veteran stated at his January 1997 Board hearing that his knee problems were caused by the fall he had on the U.S.S. Hunley.  See Board Hearing Transcript, page 10.  Additionally, evidence of record at the time of the January 2003 rating decision indicated the Veteran had undergone left knee surgery; therefore, the Veteran's son's statements regarding the Veteran having current pain are not new and material as the evidence previously indicated the Veteran had a current knee disability.  There is no new and material evidence, such as a medical opinion linking his knee pain to his service, and the Veteran has not alleged continuity of knee pain symptoms during and since service, which would either relate to the basis for the prior denial or that could reasonably substantiate the claim were the claim to be reopened.  The evidence received since the January 2003 rating decision is essentially cumulative of the evidence of record at the time of the January 2003 rating decision.    

Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record is not new and material.  Therefore, reopening of the claim for service connection for residuals, injury to the knees is not warranted.  The benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).
ORDER

As new and material evidence has been received, the claim for service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is reopened; to this extent only, the appeal is granted.

As new and material evidence has been received, the claim for service connection for injuries to the head, mouth, and jaw, is reopened; to this extent only, the appeal is granted.

The application to reopen a previously denied claim of entitlement to service connection for residuals, injury to the knees is denied.

REMAND

Having reopened the Veteran's claims, the Board must now determine whether the claims of entitlement to service connection for acquired psychiatric disorder and injuries to the head, mouth, and jaw, may be granted on the merits de novo.  The Board finds that further development is necessary prior to appellate review.  In addition, the Board finds that further development is necessary prior to appellate review on the claims of entitlement to service connection for stroke and pulmonary embolism and a bilateral foot condition.

Psychiatric Disorder

First, the Veteran has alleged that he has PTSD from stressors involving personal assault.  Therefore, the Veteran must be provided all relevant notice in pursuance of such claim in accordance with 38 C.F.R. § 3.304(f)(5).

The Veteran underwent a VA psychological examination in December 2010 where the VA examiner opined that he was unable to render an opinion regarding PTSD due to the Veteran's impaired cognitive status.  VA treatment records beginning in December 2007 illustrate the Veteran has been diagnosed with PTSD and depressive disorder.  In addition, a VA staff psychiatrist opined in February 2012 that "[b]ased on a review of the record and his report, PTSD is related to the trauma he experienced in Vietnam."  However, the February 2012 staff psychiatrist opinion is insufficient as the psychiatrist did not provide any rationale for the opinion relating the Veteran's PTSD to an in-service stressor and the record does not reflect that the Veteran served in Vietnam.  Therefore, as the record is unclear as to whether the Veteran has PTSD that is related to service, an additional VA examination is necessary to evaluate whether the Veteran's psychiatric disorders, to include PTSD and depressive disorder are related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
     
Injuries to the Head, Mouth, and Jaw

The Veteran has not been provided a VA examination for his claim for service connection for injuries to the head, mouth, and jaw.  A VA physician provided an opinion in December 2009 that the Veteran's TMJ dysfunction and TBI symptoms are more likely than not related to the injury he sustained to his head and face during service.  However, this opinion is insufficient as the VA physician did not provide any rationale for the opinion.  There is competent evidence in the record in the form of multiple statements from the Veteran and the April 1992 lay statement from the Veteran's shipmate in regards to the accident in which the Veteran fell on the U.S.S. Hunley in July 1968.  In addition, an October 1968 service personnel record illustrates the Veteran was involved in a fight in service.  A May 2010 statement from the Veteran reflects that the Veteran was struck repeatedly in the head and facial area by a shipmate.  Therefore, the Veteran should be provided with a VA examination to determine whether the Veteran has current residuals of an injury to the head, mouth, or jaw that is related to his service.  See McLendon, 20 Vet. App. at 83. 
  
Stroke and Pulmonary Embolism 

In regards to the Veteran's claim of entitlement to service connection for stroke and pulmonary embolism, the April 2011 rating decision reflects that a VA treatment note from August 2008 reflects that the Veteran's reported in-service injury may have resulted in a TBI and be related to pulmonary embolism.  This August 2008 VA record has not been located after an extensive review of the record.  In addition, as is noted above, further development is necessary to determine if the Veteran has a head, mouth, jaw injury that is related to his two reported incidents in service; therefore, this claim is inextricably intertwined given the claimed relationship between a TBI and pulmonary embolism.  

Bilateral Foot Condition

The Veteran has not been provided with a VA examination regarding his bilateral foot condition.  As noted in the above decision, the majority of the Veteran's service treatment records are not currently associated with the Veteran's claims file.  The United States Court of Appeals for Veterans Claims (Court) has held that the presumption of soundness applies even when the record of a Veteran's entrance examination has been lost or destroyed while in VA custody.  See Lee v. Brown, 10 Vet. App. 336, 339 (1997) (directing the Board to consider the presumption of soundness on remand in a case in which a veteran's service treatment records were presumed destroyed in a fire).  As such, the Veteran is presumed sound upon entrance as to a preexisting foot disability.  However, it appears that the Veteran's service records once were associated with the file as a February 1982 Request for Information indicates that the Veteran's service entrance and exit examinations were forwarded.  Additionally, a March 2001 rating decision specifically states that the Veteran's entrance and exit examinations noted the Veteran had a short metatarsus of the fourth left toe that was not considered disabling.  Therefore, the Board finds that there is clear and unmistakable evidence indicating that the Veteran had a preexisting left foot disability.
The Veteran's January 1969 discharge examination report has been associated with the Veteran's claims file and illustrates the Veteran had a short metatarsus in the fourth toe on the left foot and his feet were noted to be abnormal.  

A January 2001 VA treatment record illustrates that light touch was absent from the midfoot bilaterally.  Further, the Veteran described having pain in his feet since service at the January 2001 VA appointment.  In addition, a December 2009 VA treatment record indicates the Veteran had mild edema in the dorsum of feet, laterally deviated hallux bilaterally, and the forefoot was mildly abducted on the rear foot bilaterally.  
The Veteran is competent to report symptoms capable of lay observation such as pain in his feet.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As there is competent evidence of a current disability and an indication that it may be associated with the Veteran's service, a VA examination is necessary to determine if the Veteran's bilateral foot condition is related to service.  See McLendon, 20 Vet. App. at 83. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran complete notice with respect to a claim of entitlement to service connection for PTSD based on personal assault under the provisions of 38 C.F.R.        § 3.304(f)(5).  

2.  Obtain and associate with the Veteran's electronic record any outstanding VA treatment records from April 2011 onward.  

Obtain and associate with the Veteran's electronic record the August 2008 VA treatment record that was cited to in the April 2011 rating decision in the Reasons for Decision in denying service connection for stroke and pulmonary embolism.  

Contact the Veteran and afford him the opportunity to identify or submit any pertinent evidence in support of his claims, to include records of any private treatment.  Based on his response, attempt to procure copies of all records which have not been obtained from identified treatment sources.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  After completing the development requested in items 1 and 2, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any acquired psychiatric disorder.  The entire claims file should be made available to the examiner in conjunction with this request.  All tests deemed necessary, including psychological testing, should be performed and all findings should be reported in detail.  

The examiner should confirm whether the Veteran currently has a diagnosed psychiatric disorder.

The examiner should also answer the following questions:

a)  Does the Veteran have a diagnosis of PTSD under DSM-5?

b)  If the answer to (a) is yes, then is it at least as likely as not (50 percent probability or greater) that PTSD is related to any incident of military service, to include the alleged in-service personal assault?

c)  For any psychiatric diagnosis(es) other than PTSD diagnosed during the pendency of the current claim (since September 2009), including depressive disorder, then is it at least as likely as not (a 50 percent probability or greater) that such psychiatric disorder(s) began in service or is otherwise related to a disease, event or injury in service?

A complete rationale for any opinion provided is requested.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.

4.  After completing the development requested in item 2, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any head, mouth, or jaw disability.  

After completing all indicated tests and studies, the examiner is to answer the following questions:

A)  Provide a diagnosis for any head, mouth, or jaw disability that has existed during the pendency of the claim (since September 2009).

B)  Please identify the likely etiology of each diagnosed head, mouth, or jaw disability.  Specifically, respond to the following question:

i)  For any diagnosed head, mouth, or jaw condition, is it at least as likely as not (a 50% or greater probability) that such disability is related to the Veteran's service?

For purposes of this examination, the examiner must accept as true the Veteran's report of his fall on the U.S.S. Hunley in 1968.  The Veteran also suffered an intercurrent injury to his head after service in 1973. 

The examiner must fully explain the rationale for all opinions, with citation to supporting clinical data/lay statements, as deemed appropriate.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completing the development requested in item 2, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any bilateral foot disability.  

After completing all indicated tests and studies, the examiner is to answer the following questions:

A)  Provide a diagnosis for any bilateral foot disability that has existed during the pendency of the claim (since September 2009).

B)  Please identify the likely etiology of each diagnosed bilateral foot disability.  Specifically, respond to the following questions:

i)  Is there clear and unmistakable (obvious or manifest) evidence that the preexisting left foot disability of a short metatarsus of the fourth left toe DID NOT permanently increase in severity beyond the natural progression of the condition during the Veteran's active duty service (i.e., the disability was not aggravated by service)? 

ii)  For any other diagnosed left foot/toe disability or any diagnosed right foot/toe disability, is it at least as likely as not (a 50 percent probability or greater) that such condition is related to the Veteran's active duty service?

The examiner must fully explain the rationale for all opinions, with citation to supporting clinical data/lay statements, as deemed appropriate.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  Finally, after completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


